Title: From George Washington to Brigadier General William Woodford, 10-13 February 1779
From: Washington, George
To: Woodford, William

Dr Sir
Head Quarters Middle Brook 10th[-13] Feby 1779

The Circumstances and Situation of the Virginia line call loudly for your return to the Army as soon as possible, more especially as General Muhlenberg, the only General Officer of the state now present, has long had a promise of leave to visit his family and private Affairs whenever he could be possibly spared. As the time which you expected to be absent has considerably elapsed, I am not without hopes that you will be here before this reaches Virginia. Should it find you there, I must desire you to set out for the Army immediately upon the rect of it. I am Dear Sir &.
P.S. 13th. Yours of the 3d is come to hand by which I am informed that this will find you still in Virginia. I have only to refer you to the above which will point out the necessity of your return.
